Mountain, J.,
concurring. I join in the opinion of Chief Justice Hughes and add some remarks in support of it.
The facts of this case bring it within the important but ill-defined area of law enforcement where an officer en*253counters a civilian in a public place under circumstances giving rise to reasonably grounded suspicion of criminal activity, but not constituting probable cause to arrest. The question is, what should and what may the officer legally do ?
As Chief Justice Warren has pointed out,
Street encounters between citizens and police officers are incredibly rich in diversity. They range from wholly friendly exchanges of pleasantries or mutually useful information to hostile confrontations of armed men involving arrests, or injuries, or loss of life. Moreover, hostile confrontations are not all of a piece. Some of them begin in a friendly enough manner, only to take a different turn upon the injection of some unexpected element into the conversation. [Terry v. Ohio, 392 U. S. 1, 13, 88 S. Ct. 1868, 1875, 20 L. Ed. 2d 889, 901 (1968)]
Pully recognizing the diversity of such encounters and the resultant variety of problems they may provoke, it is nevertheless vitally important to lay down guidelines of general applicability to assist law enforcement officers to fulfill their public functions effectively. It is not enough to tell the police what they may not legally do; they should also be told what they legally may do and how they may do it.
An important attempt to aid in this effort was undertaken by the American Law Institute. As the result of continuous work and study commencing in 1963, a committee of distinguished scholars, acting under the sponsorship of the Institute, formulated A Model Code of Pre-Arraignment Procedure (1975). Article 110 of this Code outlines appropriate police conduct in stop-and-frisk situations. Pertinent to the problem are the following provisions:
Section 110.2. Stopping of Persons
(1) Oases in Which Stop is Authorized. A law enforcement officer, lawfully present in any place, may, in the following circumstances, order a person to remain in the officer’s presence near such place for such period as is reasonably necessary for the accomplishment of the purposes authorized in the Subsection, but in no case for more than twenty minutes:
(a) Persons in suspicious circumstances relating to certain misdemeanors and felonies.
*254(i) Such person is observed in circumstances such that the officer reasonably- suspects that he- has just committed, is committing, or is about to commit a misdemeanor or felony, involving danger of forcible injury to persons or of appropriation of or damage to property, and
(ii) such action is reasonably necessary to obtain or verify the identification of such person, to obtain or verify an account of such person’s presence or conduct, or to determine whether to arrest such person.
Section 110.2(4) states:
A law enforcement officer who has stopped any person pursuant to this Section may, if the officer reasonably believes that his safety or the safety of others then present so requires, search for any dangerous weapon by an external patting of such person’s outer clothing. If in the course of such search he feels an object which he reasonably believes to be a dangerous weapon, he may take such action as is necessary to examine sueh object.
The “observation” referred to in the Model Code is not confined to the personal observation of the stopping officer. Here, the radio message describing an individual as armed supplied reasonable grounds for investigation. The stopping officer’s observation of an individual corresponding to the radio description, coupled with the information leading to the encounter, was sufficient to arouse reasonable suspicion that the crime charged had been and was being committed. I respectfully submit’ that the foregoing represents sound, constitutionally permissible doctrine. It would clearly result in justifying the conduct of the officers in the ease before us.
Our dissenting colleagues stress the fact that the police based their action here upon an anonymous telephone call rather than upon information received from an informant of known reliability. I submit that this criticism ignores realities. If all reports of crime received by the police under cloak of anonymity are to be disregarded, it will seriously reduce citizen participation in aiding law enforcement. The daily newspapers amply justify our taking judicial notice of .prevailing and pervasive citizen reluctance to become involved in bringing criminals to book.
*255Where, as here, the police receive information from an anonymous source that a particular individual is armed, the police face a difficult choice.1 If they investigate the information, they must be able to frisk the allegedly armed individual to ensure their safety. Without this protection, their only safe course of action would be to ignore the information, and thus to forfeit the opportunity of forestalling the use of the dangerous weapon.
Courts in other states have approached the problem in a direct and effective fashion. Several jurisdictions have recognized that an anonymous message may justify a stop. See State v. Hobson, 95 Idaho 920, 523 P. 2d 523 (Sup. Ct. 1974); People v. Lopez, 52 Cal. App. 3d 263, 123 Cal. Rpir. 855 (Dist. Ct. App. 1975); People v. Jeffries, 39 Mich. App. 506, 197 N. W. 2d 903 (Ct. App. 1972)) State v. Chatmon, 9 Wash. App. 741, 515 P. 2d 530 (Ct. App. 1973). Where the stop is predicated on a reasonable suspicion that the subject is armed, a frisk is also recognized to be proper. The Supreme Court of Illinois, for instance, was faced with a factual situation very like this case in In re Boykin, 39 Ill. 2d 617, 237 N. E. 2d 460 (1968). There the police were advised by the principal of a high school in Chicago that he had received an anonymous message that a particular student then in the school building was carrying a gun. The student was summoned from the classroom, asked if he were armed, and upon his denial was frisked. The officers felt a gun which was removed. In sustaining the trial court ruling that defendant’s motion to suppress should be denied, Justice Schaefer significantly observed,
In this case, moreover, there is a complete absence of any possible element of gain to the anonymous informant from furnishing false information, and the nature of the potential danger differs from *256that involved in gambling and narcotics eases. [237 N. E. 2d at 461-62]
A more recent case from the same jurisdiction resulted in a similar ruling. In People v. McElroy, 44 Ill. App. 3d 1047, 3 Ill. Dev. 495, 358 N. E. 2d 1180 (App. Ct. 1976) the police received a radio call that a -woman with a gun “was in the area of 3816 West Maypole.” Upon arriving at the location the officer observed defendant and another woman in the street. The officer instantly determined that defendant, of the two, was more probably armed, because she alone carried a purse. He asked defendant if he might search her purse, giving his reason for wishing to do so. At that point defendant “became hostile” and sought to depart. She was placed under arrest. On the way to the station defendant was asked whether she had a gun in her purse, and she responded affirmatively. The purse was opened and the gun found. Denial of the motion to suppress was affirmed. It will be seen at once that the facts of this case lend much less support to the State’s position than is true in the suit before us. Eurthermore McElroy involved an arrest, requiring probable cause rather than the reasonable suspicion needed to sustain a frisk. See also Commonwealth v. Anderson, 366 Mass. 394, 318 N. E. 2d 834 (Sup. Jud. Ct. 1974) (stop- and-frisk of allegedly armed bus passenger based on anonymous message thrown in to highway toll booth held proper); United States v. Walker, 294 A. 2d 376 (D. C. App. 1972), cert. den. 414 U. S. 1007, 94 S. Ct. 368, 38 L. Ed. 2d 245 (1973) (stop and frisk based on anonymous tip upheld; police have duty to investigate reports of armed individuals); District of Columbia v. M. E. H., 312 A. 2d 561 (D. C. App. 1973) (en banc) (accord).
While the issue before us implicates important Eourth Amendment rights, there must be weighed against these the state’s interest in protecting the lives and safety of its citizens. Here pragmatism should prevail over theoretical niceties. The Chief Justice, in his opinion in this case, *257rightly emphasizes the danger that exists to society because of the widespread possession and use of dangerous weapons, especially firearms. At least where the suspected criminal conduct extends to the illegal possession of dangerous weapons, I would hold that a telephone message, though received from an anonymous informant and therefore unauthenticated as to reliability, is sufficient to justify a stop- and-frisk. This case does not require that we go further.
Justices Sullivan and Schreiber join in this concurring opinion.

 Of course the officers who frisked and arrested the defendant were unaware of the anonymous source of the information that occasioned the investigation.